DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 3-10 are pending.  

Election/Restrictions
Applicant’s election without traverse of Group I (a bone graft composition) in the reply filed on 11/23/2021 is acknowledged.
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Accordingly, claims 1 and 3 are under consideration.

Information Disclosure Statement
	The IDS’s dated 7/13/2020, 7/28/2021 and 11/23/2021 have been considered.  Signed copies are enclosed herewith.

Claim Objections
Claim 3 is objected to because of the following informalities:  said claim recites the limitation, “the porous bone graft material”.  Said limitation lacks proper antecedent basis, however the only reasonable interpretation is that the limitation is referring to the bone graft 
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sunwoo et al. (US 2012/0205274 A1, Aug. 16, 2012, hereafter as “Sunwoo”).

	Regarding instant claim 1, Sunwoo teaches a composition for application to a bone defect site to promote new bone growth at said site, the composition comprising partially demineralized lyophilized allograft bone particles (bone graft material) in an amount of about 40-50%, crosslinked gelatin in an amount of about 7-17%, and a hydrogel selected from the group consisting of sodium hyaluronate and its derivatives, chitosan, sodium alginate, dextran, carboxymethylcellulose and hydroxypropylmethylcellulose (HPMC) in an amount of 10-20% (claim 18).  It is noted that the open-ended “comprising” language in the claim allows for other unrecited elements.  It is also noted that [0027] of the instant specification describes bone as a suitable bone graft material.
	Sunwoo is silent to an embodiment combining the partially demineralized lyophilized allograft bone particles and HPMC.
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular hydrogel material, HPMC, with a reasonable expectation of success because Sunwoo teaches a finite group of suitable hydrogel materials including HPMC and where there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. 
Sunwoo is also silent to the particular ratio range of 0.3-3 parts HPMC to 1 part bone graft material.
As discussed above, Sunwoo teaches a bone graft material in an amount of about 40-50% and a hydrogel (e.g., HPMC) in an amount of 10-20%.  Converting the percentages yields a ratio range of about 0.2-0.5 parts HPMC to 1 part bone graft material.  
	MPEP 2144.05(I) states, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”.  Because the claimed ratio range overlaps with the ratio range taught by the prior art (i.e., 0.3-0.5:1), a prima facie case of obviousness exists. 
	Sunwoo is also silent to the limitations, “to maintain the shape after implantation in the bone defect portion so as to have shape retainability of 50 or more, wherein the shape retainability is defined as a value obtained by dividing a maximum breaking force (Nmax) by a short-axis change rate, in which the maximum breaking force (Nmax) is a force at which a change in shape of a sphere-shaped material is initiated by applying a force (N) to one side of the sphere-shaped material, and the short-axis change rate is a ratio (D-S)/(D) of a reduction in short-axis length (S) of the sphere-shaped material, measured after the change in the shape occurred, to a diameter (D) of the sphere-shaped material”.  However, said limitations are properties of the prima facie case of either anticipation or obviousness has been established” and “[a] chemical composition and its properties are inseparable”.  Sunwoo suggests the same structural components of the claimed composition and as such a skilled artisan would reasonably expect the same composition to yield the same properties as that of the claimed composition.  Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
	Regarding instant claim 3, Sunwoo teaches that the partially demineralized bone particles are highly porous which provides osseoconduction and osteoinduction properties ([0028]).
	Thus, the teachings of Sunwoo render the instant claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/925,337 (reference application). 

Both the instant application and the copending application are drawn to a bone graft composition comprising a bone graft material and hydroxypropyl methylcellulose in an amount of 0.3 to 3 parts hydroxypropyl methylcellulose and 1 part bone graft material.
The copending application is silent to the limitations, “to maintain the shape after implantation in the bone defect portion so as to have shape retainability of 50 or more, wherein the shape retainability is defined as a value obtained by dividing a maximum breaking force (Nmax) by a short-axis change rate, in which the maximum breaking force (Nmax) is a force at which a change in shape of a sphere-shaped material is initiated by applying a force (N) to one side of the sphere-shaped material, and the short-axis change rate is a ratio (D-S)/(D) of a reduction in short-axis length (S) of the sphere-shaped material, measured after the change in the shape occurred, to a diameter (D) of the sphere-shaped material”.  
However, said limitations are properties of the composition itself.  MPEP 2112.01 states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” and “[a] chemical composition and its properties are inseparable”.  The copending application claims the same structural components as the claimed composition and as such a skilled artisan would reasonably expect the composition of the copending application to yield the same properties as that of the claimed composition.
Thus, the claimed subject matter of the instant application and the claimed subject matter of the copending application are not patentably distinct.


Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of copending Application No. 16/925,351 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the instant application and the claimed subject matter of the copending application are significantly overlapping.
Both the instant application and the copending application are drawn to a bone graft composition comprising a bone graft material and hydroxypropyl methylcellulose in an amount of 0.3 to 3 parts hydroxypropyl methylcellulose and 1 part bone graft material.
The copending application is silent to the limitations, “to maintain the shape after implantation in the bone defect portion so as to have shape retainability of 50 or more, wherein the shape retainability is defined as a value obtained by dividing a maximum breaking force (Nmax) by a short-axis change rate, in which the maximum breaking force (Nmax) is a force at which a change in shape of a sphere-shaped material is initiated by applying a force (N) to one side of the sphere-shaped material, and the short-axis change rate is a ratio (D-S)/(D) of a reduction in short-axis length (S) of the sphere-shaped material, measured after the change in the shape occurred, to a diameter (D) of the sphere-shaped material”.  
However, said limitations are properties of the composition itself.  MPEP 2112.01 states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case 
Thus, the claimed subject matter of the instant application and the claimed subject matter of the copending application are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/024,684 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the instant application and the claimed subject matter of the copending application are significantly overlapping.
Both the instant application and the copending application are drawn to a bone graft composition comprising a bone graft material and hydroxypropyl methylcellulose.  The instant applicant requires 0.3 to 3 parts hydroxypropyl methylcellulose and 1 part bone graft material whereas the copending application does not require amounts in claim 1 but requires 0.1 to less than 0.3 parts hydroxypropyl methylcellulose and 1 part bone graft material in claim 2.
MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” and “Similarly, prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. 
Further, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’” (MPEP 2144.05(II)(A)). 
The copending application is silent to the limitations, “to maintain the shape after implantation in the bone defect portion so as to have shape retainability of 50 or more, wherein the shape retainability is defined as a value obtained by dividing a maximum breaking force (Nmax) by a short-axis change rate, in which the maximum breaking force (Nmax) is a force at which a change in shape of a sphere-shaped material is initiated by applying a force (N) to one side of the sphere-shaped material, and the short-axis change rate is a ratio (D-S)/(D) of a reduction in short-axis length (S) of the sphere-shaped material, measured after the change in the shape occurred, to a diameter (D) of the sphere-shaped material”.  
However, said limitations are properties of the composition itself.  MPEP 2112.01 states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” and “[a] chemical composition and its properties are inseparable”.  The copending application claims the same structural components as the claimed composition and as such a skilled artisan would reasonably expect the composition of the copending application to yield the same properties as that of the claimed composition.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/342,569 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the instant application and the claimed subject matter of the copending application are significantly overlapping.
Both the instant application and the copending application are drawn to a bone graft composition comprising a bone graft material and hydroxypropyl methylcellulose.  The instant applicant requires 0.3 to 3 parts hydroxypropyl methylcellulose and 1 part bone graft material whereas the copending application requires various ranges including 0.15 to 6 parts, 0.2 to 5 parts, 0.25 to 4 parts, and 0.3 to 3 parts hydroxypropyl methylcellulose and 1 part bone graft material.
MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. 
Further, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are 
The copending application is silent to the limitations, “to maintain the shape after implantation in the bone defect portion so as to have shape retainability of 50 or more, wherein the shape retainability is defined as a value obtained by dividing a maximum breaking force (Nmax) by a short-axis change rate, in which the maximum breaking force (Nmax) is a force at which a change in shape of a sphere-shaped material is initiated by applying a force (N) to one side of the sphere-shaped material, and the short-axis change rate is a ratio (D-S)/(D) of a reduction in short-axis length (S) of the sphere-shaped material, measured after the change in the shape occurred, to a diameter (D) of the sphere-shaped material”.  
However, said limitations are properties of the composition itself.  MPEP 2112.01 states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” and “[a] chemical composition and its properties are inseparable”.  The copending application claims the same structural components as the claimed composition and as such a skilled artisan would reasonably expect the composition of the copending application to yield the same properties as that of the claimed composition.
Thus, the claimed subject matter of the instant application and the claimed subject matter of the copending application are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617